             Case 5:17-cr-00130-JS Document 34 Filed 05/04/21 Page 1 of 12



                      IN THE UNITED STATES DISTRICT COURT

                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA



UNITED STATES OF AMERICA                    :

              v.                            :      CRIMINAL NO. 17-130

FRANCIS DOUGHERTY                           :



       GOVERNMENT=S SURREPLY IN OPPOSITION TO DEFENDANT=S
           MOTION FOR EARLY TERMINATION OF PROBATION

      The United States of America, by its undersigned attorneys, Jennifer Arbittier

Williams, Acting United States Attorney for the Eastern District of Pennsylvania, and

Anthony J. Wzorek and Michelle L. Morgan, Assistant United States Attorneys for the

district, respectfully submits a second response in opposition to the defendant’s motion for

early termination of probation.

Defense Argument

      After the government filed its response in opposition to the defendant’s original

motion for early termination of probation, the defendant filed a reply alleging the

following:

               1.      That the defendant did not waive his right to file a motion for early

termination of probation by the appellate waiver found in his guilty plea. The defendant

relies on United States v. Mabry, 2021 WL 1111166 (E.D.Pa. March 23, 2021)(Robreno, J.),

and United States v. Martinez, Criminal No. 13-619-02 (Schiller, J.), and attempts to

distinguish United States v. Oyerinde, 784 F. Appx 111 (3d Cir. 2019), United States v.

Bell, 2021 WL 51461 (E.D. Pa. Jan. 6, 2021)(Kearney, J.) and United States v. Lui, 2021

WL 242476 (E.D.Pa. Jan. 22, 2021)(Kearney, J.).
           Case 5:17-cr-00130-JS Document 34 Filed 05/04/21 Page 2 of 12



               2.    That the guilty plea agreement, attachment of rights, and the guilty

plea colloquy were not sufficient to assure that the defendant’s plea was knowing and

intelligent.

               3.    That the defendant’s behavior while on probation is such that early

termination of probation is appropriate.

Government’s Response

       The government submits that the defendant is simply wrong in all of these

arguments.

       The defendant states that the waiver provisions in the Eastern District of

Pennsylvania cases discussed in his motion are materially identical to the one in Mr.

Dougherty’s plea agreement. That is so except for the case upon which he mainly relies for

his argument, that is, the Mabry case, decided by Judge Robremno.

       In Mabry, the appellate waiver considered by Judge Robreno read:

               The defendant is aware that Title 18, United States Code,
               Section 3742 affords a defendant the right to appeal the
               conviction and sentence imposed. Acknowledging all of this,
               the defendant knowingly waives any right to appeal any
               conviction and sentence, including a sentence imposed within
               the statutory maximum, on any and all grounds set forth in Title
               18, United States Code, Section 3742, or any other grounds
               constitutional or non-constitutional, including the manner in
               which that sentence was determined in light of Blakely v.
               Washington [542 U.S. 296], 124 S. Ct. 2531 [159 L.Ed.2d 403]
               (June 24, 2004) [and United States v. Booker and Fan [543 U.S.
               220], 128 [125] S. Ct. 738 [160 L.Ed.2d 621] (2005)]. The
               defendant also waives the defendant’s right to challenge any
               conviction or sentence or the manner in which the sentence was
               determined in any collateral proceeding, including but not
               limited to a motion brought under Title 28, United States Code,
               Section 2255. The defendant further acknowledges that this
               appeal waiver is binding only upon the defendant, and that the
                                              2
         Case 5:17-cr-00130-JS Document 34 Filed 05/04/21 Page 3 of 12



             United States retains its right to appeal in this case.

United States v. Mabry, 2021 WL 1111166 at *2.

      In the instant case, the waiver read:

             In exchange for the promises made by the government in entering this
             plea agreement, the defendant voluntarily and expressly waives all
             rights to appeal or collaterally attack the defendant’s conviction,
             sentence, or any other matter relating to this prosecution,
             whether such a right to appeal or collateral attack arises under 18
             U.S.C. § 3742, 28 U.S.C. § 1291, 28 U.S.C. § 2255, or any other
             provision of law.

                             a.    Notwithstanding the waiver provision above, if
             the government appeals from the sentence, then the defendant may
             file a direct appeal of his sentence.

                          b.      If the government does not appeal, then
             notwithstanding the waiver provision set forth in this paragraph, the
             defendant may file a direct appeal or petition for collateral relief but
             may raise only a claim, if otherwise permitted by law in such a
             proceeding:

                           1.     that the defendant’s sentence on any count of
             conviction exceeds the statutory maximum for that count as set
             forth in paragraph 4 above;

                          2.      challenging a decision by the sentencing judge
             to impose an “upward departure” pursuant to the Sentencing
             Guidelines;
                           3.     challenging a decision by the sentencing judge
              to impose an “upward variance” above the final Sentencing
              Guideline range determined by the Court; and

                           4.      that an attorney who represented the
              defendant during the course of this criminal case provided
              constitutionally ineffective assistance of counsel.

              If the defendant does appeal or seek collateral relief pursuant to this
              subparagraph, no issue may be presented by the defendant in such a
              proceeding other than those described in this subparagraph.



                                               3
         Case 5:17-cr-00130-JS Document 34 Filed 05/04/21 Page 4 of 12




                     The defendant acknowledges that filing an appeal or any
              collateral attack waived in the preceding paragraph may constitute a
              breach of this plea agreement. The government promises that it will
              not declare a breach of the plea agreement on this basis based on
              the mere filing of a notice of appeal, but may do so only after the
              defendant or his counsel thereafter states, either orally or in writing,
              a determination to proceed with an appeal or collateral attack
              raising an issue the government deems barred by the waiver. The
              parties acknowledge that the filing and pursuit of an appeal
              constitutes a breach only if a court determines that the appeal does
              not present an issue that a judge may reasonably conclude is
              permitted by an exception to the waiver stated in the preceding
              paragraph or constitutes a “miscarriage of justice” as that term is
              defined in applicable law.

       Dougherty Guilty Plea, Attachment A to Government’s Initial

Response (emphasis added). In addition to stating that no appeal or collateral

attack will be allowed for any other matter relating to this prosecution, or

under any other provision of law, the Dougherty waiver specifically

enumerates the only types of appeals or collateral attacks that will be

permitted after the guilty plea.

       Courts that have considered the exact same language found in

Dougherty’s waiver have found that motions to terminate fall within the

appellate waiver and as such are precluded by that very waiver language.

       In United States v. Oyerinde, 784 F. Appx 111 (3d Cir. 2019), considering a

defense motion to terminate supervised release before the original term imposed, the

Third Circuit, in an unpublished decision, reviewed the same waiver language found in

Haddad’s waiver. The Court said

              At its core, Defendant’s motion for early termination of
              supervised release challenged his original sentence by seeking

                                           - 4 -
         Case 5:17-cr-00130-JS Document 34 Filed 05/04/21 Page 5 of 12




              to shorten the term of his supervised release. Contrary to
              Defendant’s characterization of his appellate claim as a
              question of law, and regardless of the chronological posture
              of the facts that Defendant relied on in support of his motion,
              Defendant’s appeal from the denial of the motion for early
              termination of supervised release likewise implicates his
              sentence. We will therefore grant the Government’s motion to
              enforce the appellate waiver because Defendant’s challenge
              to his supervised release term falls within the scope of the
              appellate waiver. For the foregoing reasons, we will grant the
              Government’s motion, enforce the appellate waiver, and
              summarily affirm.


Id. at 114. (emphasis added.) The defendant’s attempt to distinguish Oyerinde fails in light

of the clear language that a challenge to the supervised release term falls within the scope

of the appellate waiver.

       Similarly, in United States v. Bell, 2021 WL 51461 (E.D. Pa. Jan. 6, 2021)(Kearney,

J.), looking at the exact same waiver language found in the Dougherty guilty plea, and

citing to Oyerinde, Judge Kearney stated:

              Consistent with our Court of Appeals’ decision in Oyerinde, we find
              the identical appellate waiver provision in Mr. Ball’s plea agreement
              bars his petition. Mr. Ball knowingly and voluntarily agreed to the
              appellate waiver. Judge Stengel closely reviewed Mr. Ball’s plea
              agreement with him during the plea colloquy. He explained to Mr.
              Ball he faced life imprisonment and a potential life-term of
              supervised release. He also explained to Mr. Ball the plea agreement
              waived Mr. Ball’s rights to appeal his sentence. Mr. Ball confirmed
              he understood these terms. Judge Stengel also asked Mr. Ball several
              questions about whether his plea was knowing and voluntary, and
              Mr. Ball answered these questions to Judge Stengel’s satisfaction.
              Mr. Ball does not offer a basis for us to question the voluntariness of
              his plea, and we do not find any from our review of the record.

              Enforcing the appellate waiver also does not work a miscarriage of
              justice. Our Court of Appeals instructs, “the term ‘miscarriage of
              justice’ is more a concept than a constant.” Nevertheless, the Court

                                            - 5 -
         Case 5:17-cr-00130-JS Document 34 Filed 05/04/21 Page 6 of 12




                of Appeals directs us to consider several factors in determining
                whether enforcing a waiver would work a miscarriage of justice,
                including: “the clarity of the error, its gravity, its character (e.g.,
                whether it concerns a fact issue, a sentencing guideline, or a statutory
                maximum), the impact of the error on the defendant, the impact of
                correcting the error on the government, and the extent to which the
                defendant acquiesced in the result.” Our Court of Appeals cautions
                us to apply the miscarriage of justice exception “sparingly and
                without undue generosity.”

                Mr. Ball does not claim error in Judge Stengel’s sentence, nor does
                he claim a change in the applicable sentencing guidelines or statutes
                or a newly discovered fact. He does not demonstrate how the terms
                of supervised release have negatively interfered with his life, nor does
                he identify changes in his life rendering the terms of his release
                unduly restrictive or burdensome. While we understand Mr. Ball, at
                sixty-eight years old, may be less likely to return to his life of crime,
                Judge Stengel knew Mr. Ball’s age at the time of sentencing and knew
                how old Mr. Ball would be during his supervised release. Judge
                Stengel, familiar with Mr. Ball’s long criminal history and the
                seriousness of the charges against him, thought it appropriate to
                sentence then fifty-five-year old Mr. Ball to 180 months
                imprisonment followed by a ten-year term of supervised release. We
                have no basis to find enforcing this sentence to be a miscarriage of
                justice.

Id. at *3. See also United States v. Lui, 2021 WL 242476 (E.D.Pa. Jan. 22,

2021)(Kearney, J.)(denying early termination of supervised release based upon

same waiver language). The defendant attempts to distinguish Bell by stating that

defense counsel, the Federal Defenders, who filed the original motion to terminate

supervised release, did not file a reply to the government’s response in opposition

to the early termination of supervised release, and if they had, they might have

won. Of course, such argument is mere speculation and should not be relied upon

by the Court.

      In the instant case, the Court painstakingly made sure that the defendant

understood his appellate waiver:

                                              - 6 -
         Case 5:17-cr-00130-JS Document 34 Filed 05/04/21 Page 7 of 12




THE COURT: All right. Just to make sure, the language says that by entering in this
agreement, you voluntarily and expressly give up your right to appeal. Right? That's
the direct appeal. Or attack your conviction, your sentence, or any other matter relating
to the prosecution of this case whether such a right to appeal or attack comes about as a
result of these provisions of the law that are spelled out in this document and any other
provisions of the law that might apply. You understand that, right?

THE DEFENDANT: I do.

Notes of Change of Plea, submitted as Attachment A in Government’s initial response, at
47.

                                         -----------

THE COURT: So, normally, normally, if you were to exercise your right to a jury trial,
right, and the Government presented their case, you have a right to challenge the
sufficiency of the Government’s case. You have the right to challenge mistakes that I
made in admitting evidence against you or in excluding evidence that was favorable to
you. You have a right to challenge your sentence, and direct appeal. All of that, you
have a right to bring up to the Third Circuit Court of Appeals’ attention. By pleading
guilty, you pretty much are limiting your rights to appeal in a very significant way. Do
you understand that?

THE DEFENDANT: I do.

Id.

                                         -----------

THE COURT: So, in this particular case, notwithstanding this waiver, if the
Government doesn't like the sentence I give you because I was too lenient and they
didn't like it, and they file an appeal, under the terms of the agreement, you could file an
appeal under that circumstance. Clear?

THE DEFENDANT: Clear.

THE COURT: If the Government is satisfied, then you cannot file an appeal unless the
sentence I gave you is greater than any one count of conviction as we discussed in
Paragraph 4. And I think the statutory maximum is five years. You understand?


THE DEFENDANT: I do.

                                           - 7 -
             Case 5:17-cr-00130-JS Document 34 Filed 05/04/21 Page 8 of 12




THE COURT: So, as long as I don't give you more than 60 months, you will not be able
to appeal. Do you understand?

THE DEFENDANT: I do.

 Id. at 46-47.

                                        -----------

THE COURT: But unless you fall within this very limited exception, do you understand
that you are pretty much giving up your right to file an appeal in this case, and you are
giving up all these issues. You understand that?

THE DEFENDANT: I do, Your Honor.

THE COURT: So the only thing that the agreement allow you to do is that you could
challenge whether Attorney Mathewson provided constitutionally ineffective assistance
of counsel during the proceedings before me, the guilty plea, and the sentence. And
you understand that?


THE DEFENDANT: I do.

Id. at 49.

                                        -----------

THE COURT: And do you have any questions about that? So on collateral review, what
we call a writ of habeas corpus, that's the only circumstance or the very limited
circumstance under which you could file an appeal and attack your conviction or your
sentence. Do you understand that?

THE DEFENDANT: I do.

THE COURT: So essentially you agree by signing on the dot, on this agreement, that
ultimately you will not raise any appeal issues concerning the advisory nature of the
sentencing guidelines calculations or any other collateral issues in this case, other than
the issue whether your lawyer provided constitutionally ineffective assistance of counsel.
You understand?

THE DEFENDANT: I do.

Id. at 49-50.

                                          - 8 -
         Case 5:17-cr-00130-JS Document 34 Filed 05/04/21 Page 9 of 12




       Furthermore, at paragraph 6 of the Acknowledgment of Rights, appended to

the guilty plea and signed by defendant Dougherty, he agreed that he understood that

if he pled guilty, he was giving up his right to appeal, except as set forth in the

appellate waiver provisions of his plea agreement. The Court ultimately found that

the defendant’s guilty plea was knowing and intelligent. Id. at 58.

       Even if this Court finds that the defendant’s motion for early termination of

probation is appropriate, the government has argued, and will not repeat here, that it

does not believe that the Court should terminate the defendant’s probation at this time.

“After considering [the sentencing factors under Section 3553(a)] . . . the court may

provide relief only if it is satisfied that early termination is warranted by the defendant’s

conduct and is in the interest of justice.” United States v. Melvin, 978 F.3d 49, 52 (3d

Cir. 2020). “The expansive phrases ‘conduct of the defendant’ and ‘interest of justice’

make clear that a district court enjoys discretion to consider a wide range of

circumstances when determining whether to grant early termination.” Id. (quotation

marks omitted). Furthermore, “[d]istrict courts are not required to make specific

findings of fact with respect to each of these” specified § 3553(a) “factors; rather, a

statement that [the district court] has considered the statutory factors is sufficient.” Id.

at 52-53 (citation omitted).

       The Court “need not find that an exceptional, extraordinary, new, or unforeseen

circumstance warrants early termination of a term of supervised release before granting

a motion under 18 U.S.C. § 3583(e)(1).” Melvin, 978 F.3d at 53. However, the Third

Circuit stated:

             We think that [g]enerally, early termination of supervised release
       under § 3583(e)(1) will be proper only when the sentencing judge is
                                          - 9 -
         Case 5:17-cr-00130-JS Document 34 Filed 05/04/21 Page 10 of 12




       satisfied that new or unforeseen circumstances warrant it. . . . That is
       because, if a sentence was “sufficient, but not greater than necessary”
       when first pronounced, 18 U.S.C. § 3553(a), we would expect that
       something will have changed in the interim that would justify an early end
       to a term of supervised release. But we disavow any suggestion that new or
       unforeseen circumstances must be shown.

Id. (citation and quotation marks omitted). The same argument is appropriate for early

termination of probation.

       Here, there has been no change in circumstances, and accordingly termination of

probation is not advised. The defendant’s compliance with the terms of probation is

merely what is expected. See, e.g., United States v. Guilliatt, 2005 WL 589354, *1 (E.D.

Pa. 2005) (“The conduct cited by defendant in support of his Petition is commendable.

However, it is nothing more than what is required under the terms of defendant’s

probation.”). If simple compliance with the terms of the court’s supervision were

sufficient to justify early termination, “the exception would swallow the rule.” Id. See

also United States v. Lohman, 2007 WL 1430282, *1 (E.D. Wis. 2007) (holding that if

simple compliance were sufficient for early termination, “every defendant who avoided

revocation would be eligible for early termination”).1




1      The defendant complains that the government failed to individualize its
recommendation to the Court. On the contrary, the government wrote that terminating
the period of probation before the period originally imposed by the Court simply sends
the wrong message to the community, especially in such a high-profile case as this one.
That recommendation was based on the defendant’s status at the time of the crime, the
high-profile nature of his prosecution, how he violated the trust of the community, and
how his sentencing may continue to impact others. The defendant’s actions while on
probation have been commendable and the government certainly bears no ill will
toward the defendant, but his sentence continues to have a general deterrent effect on
others, which can only be lessened by a reduction of sentence at this time.
                                          - 10 -
        Case 5:17-cr-00130-JS Document 34 Filed 05/04/21 Page 11 of 12




Conclusion

      For all of the above reasons, the motion for early termination of supervised

release should be denied.

                                        Respectfully submitted,

                                        JENNIFER ARBITTIER WILLIAMS
                                        Acting United States Attorney



                                        /s Anthony J. Wzorek
                                        ANTHONY J. WZOREK
                                        MICHELLE L. MORGAN
                                        Assistant United States Attorneys




                                         - 11 -
        Case 5:17-cr-00130-JS Document 34 Filed 05/04/21 Page 12 of 12




                           CERTIFICATE OF SERVICE

             I hereby certify that a true and correct copy of the Government's

Surreply to Defendant’s Motion for Early Termination of Probation has been served by

ECF and by email on:


                          Lisa A. Mathewson, Esq.



                                        s/ Anthony J. Wzorek
                                        ANTHONY J. WZOREK
                                        Assistant United States Attorney


Date: May 4, 2021




                                         - 12 -
